202 S.W.3d 38 (2006)
Allen W. MELTON, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 86825.
Missouri Court of Appeals, Eastern District, Division Two.
September 26, 2006.
Maleaner R. Harvey, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Attorney General, Cecily L. Daller, Asst. Attorney General, Jefferson City, MO, for respondent.
Before GEORGE W. DRAPER III, P.J. and GARY M. GAERTNER, SR. and ROBERT G. DOWD, JR., JJ.

ORDER
PER CURIAM.
Allen Melton (Movant) appeals from the denial of his Rule 24.035 motion for post-conviction relief following an evidentiary hearing. Movant sought to vacate convictions for one count of statutory sodomy in the first degree, Section 566.062, RSMo 2000, and two counts of sexual misconduct involving a child by indecent exposure, Section 566.083, RSMo 2000, following the entry of his guilty pleas, for which Movant was sentenced to twenty years' imprisonment for the statutory sodomy count and four years' imprisonment on each sexual misconduct count, all sentences to run concurrently. Movant contends the motion court erred in denying his Rule 24.035 motion because there was no factual basis established at the plea hearing to support his guilty plea to first-degree statutory sodomy rendering his plea unintelligent and involuntary.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. The motion court's findings of fact and conclusions of law are not clearly erroneous. Rule 24.035(k). An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).